Response to Amendment
	The amendment filed on 3/8/2021 has been entered. Claims 4, 6, 28 have been cancelled, claims 1, 8, 15  have been amended, claims 30-31 have been added; and claims 1-3, 5, 7-27 and 29-31 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 15, 17-18, 21, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2015/0186564 A1); in view of Prewitt et al. (US 2015/0140956 A1); and in further view of Kube et al. (US 2012/0173931 A1).

Regarding claim 1; Schmidt discloses obtaining configuration information for simulating user device-initiated communications over the IMS or EPC network (receive user selection of a use case(s), scenarios(s), error condition(s), configuration settings for the selected one or more communications network elements; Fig. 12 depicts an example network simulation area in which an evolved packet core (EPC) network environment or IMS is presented; see paragraphs[0011], [0036] – [0037] and Figs. 9A-9B, Fig. 12 – Fig. 13); executing a test case based, at least in part, on the configuration information, wherein the test case includes one or more messages in accordance with a protocol for communicating over the IMS or EPC network (execute a simulation of the communication network to generate a simulation call flow(s), involving the selected one or more elements of the network based on use case(s) and configuration setting(s); each of the use case may include an initiation data connection event; see paragraphs [0011], [0042]).
Schmidt discloses a simulated device-to network call flow based on an EPC network. 
Prewitt discloses wherein executing the test case comprises initiating transmission of the one or more messages from a simulated user device to illicit and monitor a response from an IMS or EPC node (the computing platform may be configured to perform one or more aspects associated with a device under test (DUT); the DUT may be an EPC node associated with an LTE network; during testing, computing platform may generate test traffic for  each emulated UE by sending one or more egress messages; a TCF template may indicate or define ingress ; obtaining at least one response to the one or more messages (computing platform may receive ingress messages in response to the sent egress messages; see paragraph [0056]); and determining a measure of performance based, at least in part, on the response (test result information may include information determined during one or more tests involving emulated UE; test result information may include statistics and other analysis associated with test data; test result information may be analyzed for system performance; see paragraph [0064] and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt and Prewitt to initiate transmission of messages and monitor corresponding responses in order to derive system performance data (see paragraph [0070] of Prewitt). 
The combination of Schmidt and Prewitt discloses running a user test case in an IMS network. 
Kube discloses prioritizing a plurality of test cases based on real-time performance feedback for a communication parameter in the network (the fault condition may be used as feedback; the feedback may be used to generate additional test cases; see paragraph [0060]); selecting a test case from the plurality of test cases (a test case is selected to execute; see paragraph [0064] and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt and Kube to generate and select a plurality of test case based upon performance feedback of a network to assess robustness of process control devices in the network (see paragraph [0013] of Kube). 

Regarding claim 2; Schmidt discloses the computer-implemented method of Claim 1, wherein the configuration information indicates at least one of a quantity, type, or identification of user devices for simulation (the user ID field may store data that uniquely identifies a user, associated with a given device; see paragraph [0022] and Fig. 3).

Regarding claim 3; Schmidt discloses the computer-implemented method of Claim 2, wherein the configuration information further indicates one or more infrastructure equipment associated with the user devices for simulation (the configuration settings may be associated with one or more other network nodes of the communication network; see paragraph [0011]).

Regarding claim 15; Schmidt discloses a system comprising: a plurality of computing devices in communication with one another via an IP Multimedia Subsystem (IMS) or Evolved Packet Core (EPC) network (network environment 100 may include devices 120-1 through 120-n; network nodes in a network (IMS or EPC); see paragraphs [0010], [0036]-[0037] and Fig. 1); and a target computing device communicatively connected to the IMS or EPC network (device simulation tool server is connected to the IMS or EPC network; see Fig. 1), the target computing device configured to: determine a first test case for testing performance of communications initiated from at least one simulated user device over the IMS or EPC network (receive user selection of a use case(s), scenarios(s), error condition(s), configuration settings for the selected one or more communications network elements; Fig. 12 depicts an example network simulation area in which an evolved packet core (EPC) network environment or IMS is presented; see paragraphs[0011], [0036] – [0037] and Figs. 9A-9B, Fig. 12 – Fig. 13); execute the first test case including one or more messages to be communicated to the IMS or EPC network (execute a simulation of the communication network to generate a simulation call flow(s), involving the selected one or more elements of the network based on use case(s) and configuration setting(s); each of the use case may include an initiation data connection event; see paragraphs [0011], [0042]).
Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Prewitt discloses wherein executing the test case comprises automatically simulating the one or more messages as initiated from the at least one simulated user device in order to illicit and monitor a response from an IMS or EPC node (the computing platform may be configured to perform one or more aspects associated with a device under test (DUT); the DUT may be an EPC node associated with an LTE network ; during testing, computing platform may generate test traffic for  each emulated UE by sending one or more egress messages; a TCF template may indicate or define ingress messages that are expected to be received in response to the sent egress messages; see paragraphs[0055]-[0056]); obtaining at least one response to the one or more messages (computing platform may receive ingress messages in response to the sent egress messages; see paragraph [0056]);and determine a measure of performance based, at least in part, on the response to the one or more messages (test result information may include information determined during one or more tests involving emulated UE; test result information may include statistics and other analysis associated with test data; test result information may be analyzed for system performance; see paragraph [0064] and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt and Prewitt to initiate 
The combination of Schmidt and Prewitt discloses running a user test case in an IMS network. 
Kube discloses prioritizing a plurality of test cases based on real-time performance feedback for a communication parameter in the network (the fault condition may be used as feedback; the feedback may be used to generate additional test cases; see paragraph [0060]); selecting a test case from the plurality of test cases (a test case is selected to execute; see paragraph [0064] and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt and Kube to generate and select a plurality of test case based upon performance feedback of a network to assess robustness of process control devices in the network (see paragraph [0013] of Kube). 

Regarding claim 17; Schmidt discloses the system of Claim 15, wherein the target computing device is further configured to obtain configuration information for simulating the at least one user device (simulation tool server may enable user devices 120 to execute a simulation of a communication network, including a simulation of the action/interactions of one or more selected network devices in the communication network; see paragraph [0013]).

Regarding claim 18; Schmidt discloses the system of Claim 17, wherein the target computing device is further configured to generate the one or more messages based, at least in part, on the configuration information (the simulation tool server may generate a simulated call 

Regarding claim 21; Schmidt discloses the system of Claim 15, wherein target computing device is further configured to determine a second test case based, at least in part, on the determined measure of performance (the simulation tool server may simulate a call flow sequence of various different types of networks and network protocols based on numerous different use cases; see paragraph [0042]). 

Regarding claim 23; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Prewitt discloses wherein the one or more messages comprises a call connection request (the egress message may be a PDN connectivity request message for requesting connectivity to a packet data network; see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt and Prewitt to include a call connection request message in order to request connectivity to a network (see paragraph [0053] of Prewitt). 

Regarding claim 24; Schmidt discloses further comprising generating provisioning information corresponding to the configuration information and including the provisioning information in the one or more messages (in an LTE network, the configuration settings may 

Regarding claim 27; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Prewitt discloses further comprising identifying a plurality of test cases based on real-time or historical communication patterns in the IMS or EPC network (messages indicated in a test call flow (TCF) template or associated with an actual call flow may be based on historical information, previous testing scenarios; see paragraphs [0019] and [0021]); and selecting the test case from the plurality of test cases (based on information associated with previous testing scenarios, additional TCF template may be defined for an egress message; see paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt and Prewitt to select a test case based upon historical information in order to perform tests dynamically (see paragraph [0021]). 

Claims 8, 13-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2015/0186564 A1); in view of Prewitt et al. (US 2015/0140956 A1); and in further view of Cillis et al. (US 2018/0121335 A1).

Regarding claim 8; Schmidt discloses obtaining configuration information for simulating communications initiated from at least one user device and directed to one or more nodes of an IP Multimedia Subsystem (IMS) or Evolved Packet Core (EPC) network, wherein the IMS or EPC network includes a plurality of nodes (receive user selection of a use case(s), scenarios(s), error condition(s), configuration settings for the selected one or more communications network elements; Fig. 12 depicts an example network simulation area in which an evolved packet core (EPC) network environment or IMS is presented; Fig. 1 shows a network environments including network devices and nodes; see paragraphs [0010]-[0011], [0036] – [0037] and Fig. 1, Figs. 9A-9B, Fig. 12 – Fig. 13); determining one or more messages from a plurality of messages; wherein the one or more messages match the configuration information for the at least one user device for transmission to the one or more nodes of the IMS or EPC network (a simulation tool server may receive a configuration setting; configuration settings maybe associated with operational parameters of a certain selected network device; the simulation tool server may generate simulation call flows (call flows includes messages between network elements) for the selected one or more elements of the communication network based on configuration settings; see paragraphs[0011], [0013], [0041]-[0043], Fig. 1 and Fig. 3); and wherein the plurality of messages include a portion of messages that match the configuration information and another portion of messages that do not match the configuration information (each network device corresponds to a configuration settings file in a simulation tool database; a device simulation tool server generates simulated call flows (messages) based upon configuration settings for each network device; therefore, a device simulation tool server generates a plurality of messages for a plurality of network devices in the system, and the plurality of messages includes a portion of messages match the configuration settings for the selected network device and another portion of messages that do not match the configuration settings for other network devices; see paragraphs [0011], [0031], [0041]-[0043] and Fig. 3).
Schmidt discloses a simulated device-to network call flow based on an IMS network. 
transmitting the one or more messages to the one or more nodes to cause a simulated communication in order to illicit and monitor a response from the one or more nodes (the computing platform may be configured to perform one or more aspects associated with a device under test (DUT); the DUT may be an EPC node associated with an LTE network; during testing, computing platform may generate test traffic for  each emulated UE by sending one or more egress messages; a TCF template may indicate or define ingress messages that are expected to be received in response to the sent egress messages; see paragraphs[0055]-[0056]); and determining a measure of performance based, at least in part, on the response (test result information may include information determined during one or more tests involving emulated UE; test result information may include statistics and other analysis associated with test data; test result information may be analyzed for system performance; see paragraph [0064] and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt and Prewitt to initiate transmission of messages and monitor corresponding responses in order to derive system performance data (see paragraph [0070] of Prewitt). 
The combination of Schmidt and Prewitt discloses running a user test case in an IMS network. 
Cellis discloses wherein the first test case is selected from a plurality of test cases based on real-time or historical communication patterns in the network (select a set of applicable test cases based upon applicable usage pattern of a living network and the test case selection matrix; a usage pattern includes communication pattern such as call type, QoS etc.; the network tester select a test case to run; see paragraphs [0006], [0115], Fig. 7 and Fig. 10).


Regarding claim 13; Schmidt discloses the non-transitory computer-readable medium of Claim 8, wherein transmitting the one or more messages comprises transmitting the one or more messages in accordance with a protocol for communication over the IMS or EPC network (network/protocol environment field may store data that identifies a communications network, and associated network protocol environment, selected by the use case; the network may be IMS or EPC; the simulation tool server may generate a simulated call flow for the network information in the simulation DB; see paragraphs [0022], [0036]-[0037], [0042] and Fig. 3). 

Regarding claim 14; Schmidt discloses the non-transitory computer-readable medium of Claim 13, wherein the protocol for communication over the IMS or EPC network corresponds to Session Initiation Protocol (SIP) (the call flow ladder diagram of the use interface may display multiple protocol layers, for example SIP call flows; see paragraph [0043]). 

Regarding claim 29; Schmidt discloses wherein determining one or more messages from a plurality of messages that match the configuration information for the at least one user device comprises automatically simulating the one or more messages as originating from the user device based on the configuration information (simulation tool server may generate simulation call flows for the selected one or more elements of the communication network based on .
 
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of Kube; and in further view of Asokan et al. (US 2014/0086075 A1).

Regarding claim 16; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Asokan discloses the system of Claim 15, wherein the measure of performance corresponds to at least one of an error rate (the system level metric may include NACKs in correlation with block error rate for an appropriate period; see paragraph [0073]), connection robustness, response time, audio quality, or video quality (no patentable weight is given due to the claim language at least one of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Asokan to test LTE network or other wireless communication networks (see paragraph [0020] of Asokan). 

Regarding claim 19; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Asokan discloses the system of Claim 15, wherein the target computing device is further configured to parse the at least one response to derive one or more parameters included in the at least one response (identify, using information about received data, a first system level metrics; see paragraph [0068] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Asokan to test LTE network or other wireless communication networks (see paragraph [0020] of Asokan). 

Regarding claim 20; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Asokan discloses the system of Claim 19, wherein the measure of performance is further based on the one or more parameters (the first system level may be a BLER; see paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Asokan to test LTE network or other wireless communication networks (see paragraph [0020] of Asokan). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of Kube; and in further view of Mufti et al. (US 2014/0248848 A1).

Regarding claim 5; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Mufti discloses the computer-implemented method of Claim 4, wherein the at least one node corresponds to at least one of a Proxy-CSCF (P-CSCF) (the IMS entities include P-CSCF; see paragraphs [0015] – [0016]), Interrogating-CSCF (I-CSCF), Serving- CSCF (S-CSCF), Telephony Application Server (TAS), Presence Server, Rich Messaging Server (RMS), Home Subscriber Server (HSS), or Application Service (AS) Server (no patentable weight is given due to the claim language at least one of).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Mufti to include P-CSCF in an IMS network to determine if a call request from a UE is an emergency call (see paragraph [0016] of Mufti).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of Kube; and in further view of Jeong et al. (US 2015/0358477 A1).

Regarding claim 7; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Jeong discloses wherein the type of communication corresponds to at least one of Voice over LTE Network (VoLTE) (the VoLTE supportability may depend on IMS-based voice service network area; see paragraph [0053]), Video over LTE (ViLTE), Rich Communication Services (RCS) , Voice over Wi-Fi (VoWiFi), or Push to talk over Cellular (PoC) communication (no patentable weight is given to other elements due to the claim language at least one of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Jeong to support VoLTE in an IMS network area in order to support IMS VoPS (see ABSTRACT of Jeong).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of Cellis; and in further view of Paredes et al. (US 2018/0287767 A1).

Regarding claim 9; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Paredes discloses the non-transitory computer-readable medium of Claim 8, wherein the operations further comprise probing at least one node of the IMS or EPC network (a deep packet inspection (DPI) node can be used to monitor traffic for a wireless device in IMS network; see paragraph [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Cellis and Paredes to probe a node of the IMS to determine if a new service is being initiated (see paragraph [0043] of Paredes). 

Regarding claim 10; Schmidt discloses the non-transitory computer-readable medium of Claim 9, wherein the at least one node is on a network path of the simulated communication (Fig. 1 illustrates an exemplary network environment in which a device simulation tool may be used to simulate interactions between selected types of network device in a communication network and other nodes in the communications network; see paragraph [0010] and Fig. 1).

Regarding claim 11; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
the non-transitory computer-readable medium of Claim 9, wherein probing the at least one node comprises obtaining at least one message or data packet received at the at least one node (the DPI node intercepts packets received to determine if a new service is initiated; see paragraph [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Cellis and Paredes to probe a node of the IMS to determine if a new service is being initiated (see paragraph [0043] of Paredes). 

Regarding claim 12; Schmidt discloses a simulated device-to network call flow based on an IMS network. 
Paredes discloses the non-transitory computer-readable medium of Claim 11, wherein the at least one message or data packet relates to the at least one user device (a DPI node can be used to monitor traffic for a wireless device; see paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Cellis and Paredes to probe a node of the IMS to determine if a new service is being initiated (see paragraph [0043] of Paredes). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of Kube; and in further view of Gintis (US 2015/0106670 A1).

Regarding claim 22; Schmidt discloses execute a test case based on configuration information for communicating over the IMS network. 
Gintis discloses further comprising determining whether to execute an additional test case based on a result from the test case (if a test indicates that a particular device under test in the system under test topology fails, additional test cases may be created and executed; see paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Ginits to execute additional test cases based a result from the test case in order to improve performance of a system (see paragraph [0028] of Gintis).
	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of Kube; and in further view of Doshi et al. (US 2018/0049054 A1).

	Regarding claim 25; Schmidt discloses selecting a test case for communicating over the IMS network. 
Doshi discloses further comprising filtering the test case from a plurality of test cases based on compatibility with simulated user devices or infrastructure equipment (the server identifies, the type, make, model and/or features of UE to be tested; based on the profile information, the server selects one or more test cases appropriate to the UE to be tested; see paragraphs [0009] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Doshi to .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of Kube; and in further view of Keeley et al. (US 2017/0373962 A1).

	Regarding claim 26; Schmidt discloses selecting a test case for communicating over the IMS network. 
Keeley discloses further comprising filtering the test case from a plurality of test cases based on preferences of a service provider associate with the IMS or EPC network (the device under testis configurable and controllable to create test scenarios that the service provider wishes DUT to use in the IMS; see paragraph [0063] of Keeley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Keeley to filter the test case based on preference of service provider associated with IMS network to improve the quality of experience for the wireless user (see paragraph [0002] of Keeley).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of  Kube; and in further view of Kim et al. (US 2014/0221049 A1).

Regarding claim 30; the combination of Schmidt and Prewitt discloses running a user test case in an IMS network.
identifying a proportion of different communication types occurring during a previous designated time window (the use ratio of a plurality of call types within a time period is sent to the user; see paragraph [0248]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Kim to feedback a proportion of different communication types to obtain data usage for a communication network (see paragraph [0245] of Kim).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt; in view of Prewitt; in view of  Kube; and in further view of Huang (US 2017/0086120 A1).

Regarding claim 31; the combination of Schmidt and Prewitt discloses running a user test case in an IMS network.
Huang discloses identifying a threshold fluctuation for one type of communication during a previous designated time window (evaluation indicator of voice service quality includes a call completion rate of voice calls is less than a first threshold, a call drop rate of voice calls is greater than a second threshold; see paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt, Prewitt, Kube and Huang to feedback call drop rate in order to determine quality measurement (see paragraph [0075]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Kube et al. (US 2012/0173931 A1) being used in the current rejection.

In response to the applicants arguments that Schmidt does not teach “wherein the one or more messages match the configuration information for the at least one user device” and “wherein the plurality of messages include a portion of messages that match the configuration information and another portion of messages that do not match the configuration information” in claim 8; the examiner respectfully disagree. 
Schmidt discloses a device simulation tool may be used to simulate interactions between selected types of network devices and other nodes in a communication network. Each network device corresponds to a configuration settings file in a simulation tool database. A device simulation tool server may receive configuration settings for a selected network device and generates simulated call flows (call flows includes messages between network elements) based upon the configuration settings. The device simulation tool server generates call flows (a plurality of messages) for a plurality of network devices in the system, therefore, the plurality of messages includes a portion of messages that match the configuration settings for the selected network device and another portion of messages that do not match the configuration information for other network devices; see paragraphs [0011], [0031], [0041]-[0043] and Fig. 3).
Therefore, Schmidt discloses the claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.L/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415